—Appeal by defendant from a judgment of the County Court, Westchester County (Garvey, J.), rendered January 20, 1984, convicting him of burglary in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and we agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 *383NY2d 606.) Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.